Citation Nr: 0838534	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  07-14 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for residuals of 
cesarean section. 

4.  Entitlement in an initial evaluation in excess of 
10 percent for tension headaches.  



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to December 
1982.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Winston-Salem, North Carolina, Department 
of Veterans Affairs (VA) Regional Office (RO).

The veteran was represented by a veterans service 
organization during this appeal until, prior to certification 
to the Board, in February 2008 the veteran's representative 
submitted a memorandum to VA and a copy to the veteran 
cancelling its representation.  The veteran has not obtained 
another representative and is currently representing herself 
in this appeal.  


FINDINGS OF FACT

1.  Hypertension is not shown causally related to the 
veteran's service and is not shown manifest to a compensable 
degree within one year after the veteran's separation from 
service.  Isolated elevated readings in service have not been 
shown to be the onset of hypertension.

2.  Diabetes mellitus is not shown causally related to the 
veteran's service and is not shown manifest to a compensable 
degree within one year after the veteran's separation from 
service.  

3.  Competent evidence supports a finding that it is as 
likely as not that the veteran has a surgical scar as a 
result of a cesarean section performed during service.  

4.  Tension headaches are primarily manifested by sharp and 
throbbing headache pain occurring about once a week and 
lasting about an hour.  Characteristic prostrating attacks 
occurring on an average once a month over last several months 
are not shown. 


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, nor may service incurrence be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Diabetes mellitus was not incurred in or aggravated by 
active service, nor may service incurrence be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  With resolution of reasonable doubt in the veteran's 
favor, a surgical scar as a result of a cesarean section was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2008).

4.  The criteria for an initial evaluation in excess of 
10 percent for tension headaches have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.1, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code (DC) 8199-8100 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and her representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and, (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that on April 30, 2008, VA amended its 
regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The veteran was provided 
proper notice regarding degrees of disability and effective 
dates in a March 2006 letter, sent before the initial AOJ 
decision on appeal.   

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection for 
tension headaches.  In Dingess/Hartman, the Court held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91; see also Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008) (where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements).  Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient (as explained below), VA's 
duty to notify in this case has been satisfied regarding the 
increased rating claim.  The veteran has not demonstrated any 
prejudice resulting from the notice provided.

Considering the service connection claims, the VCAA duty to 
notify was satisfied by way of letters sent to the veteran in 
April 2005 (hypertension, diabetes, residuals of cesarean 
section) and July 2005 (headaches) that fully addressed all 
three notice elements and were sent prior to the initial AOJ 
decision in this matter.  The letters informed the veteran of 
what evidence was required to substantiate the claims and of 
her and VA's respective duties for obtaining evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record statements from the 
veteran, private medical records, VA treatment records, 
service personnel records, and service treatment records.  It 
appears that the veteran's service treatment records are not 
complete as they do not include an entrance examination 
report and do not seem to cover the whole period the veteran 
served on active duty (the veteran reports that she was not 
afforded a separation examination).  Notably, very few 
records surrounding the birth of her child are of record.  
Reasonable efforts have been undertaken to obtain these 
records.  There is no indication that any other treatment 
records exist that should be requested, or that any available 
pertinent evidence has not been received.  

VA examinations and opinions were provided in connection with 
the veteran's increased rating claim and her claim for 
service connection for hypertension.  While VA examinations 
were provided, no medical opinions regarding etiology were 
obtained for her claims for service connection for diabetes 
mellitus and residuals of cesarean section.  As the Board is 
granting service connection for residuals of cesarean 
section, the lack of medical opinion regarding this issue can 
result in no more than harmless error.  Regarding the 
diabetes claim, no opinion is necessary as there is no 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing diabetes 
mellitus manifesting during an applicable presumption period.  
See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  This 
will be further discussed below.    

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); 
Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 183; 
Dingess/Hartman, 19 Vet. App. 473.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman, 19 Vet. App. 473; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Service Connection

The veteran asserts that she has hypertension, diabetes 
mellitus and residuals of cesarean section as a result of her 
active military service in the United States Army. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as hypertension or 
diabetes mellitus, may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The requirement that a current 
disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

As noted above, it appears that some of the veteran's service 
treatment records may be missing.  The Board wishes to make 
clear that it understands the Court has held that, in cases 
where records once in the hands of the Government are 
missing, the Board has a heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The Board's analysis herein has been undertaken with 
this heightened duty in mind.
	
The caselaw does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

A. Hypertension & Diabetes

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  38 C.F.R. § 4.104, DC 7101, Note 1 
(2008).  For purposes of this section, the term hypertension 
means that the diastolic blood pressure is predominantly 
90mm, or greater, and isolated systolic hypertension means 
that the systolic blood pressure is predominantly 160mm, or 
greater, with a diastolic blood pressure of less than 90mm.  
Id.

The Board notes that while the veteran served during the 
Vietnam Era, she did not serve in the Republic of Vietnam.  
Regulations related to exposure to herbicides are not 
otherwise applicable in this case.  

The veteran asserts that she had high blood pressure while 
she was pregnant during her service and was started on blood 
pressure medication in 1975.  She also asserts that during 
her in-service pregnancy she had thirst and tingling 
sensations of the extremities, but was told this was normal 
because she was pregnant.  She apparently contends that this 
was a manifestation of diabetes.  However, in the veteran's 
July 2006 notice of disagreement she states that she believes 
that diabetes was present during service but that she was 
never tested for it as she had no symptoms.  In this 
submission she also relays that she was diagnosed with 
hypertension in 1975 and that the doctor called it toxemia 
but that headaches, fluid, and high blood pressure stayed 
with her after she delivered and have not returned to normal.  
She states that the physician who performed the cesarean 
section during service informed her that she would have 
hypertension for life.

Service treatment records show multiple blood pressure 
readings, at least three of which report diastolic blood 
pressure of 90mm or more.  Prescribed blood pressure 
medication and a diagnosis of hypertension are not shown in 
these records.  Complaints of tingling and thirst as well as 
a diagnosis or treatment for diabetes is also not shown.     

The veteran reports not having a separation examination and 
no such examination report is of record.  However, there is a 
document showing the veteran's physical data and aptitude 
test scores upon release from active duty.  This document 
shows physical profiles of "1" for all of the "PULHES" 
categories.  The PULHES profile is a military evaluation that 
reflects the overall physical and psychiatric condition of 
the veteran on a scale of 1 (high level of medical fitness) 
to 4 (a medical condition or physical defect which is below 
the level of medical fitness for retention in military 
service).  See Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992).  The letters in the PULHES acronym stands for various 
physical factors, and a "1" indicates that the individual 
under all factors is considered to possess a high level of 
medical fitness and, consequently, is medically fit for any 
military assignment.

A diagnosis of hypertension is first shown in January 1999.  
The past medical history portion of that report indicates 
that the veteran denied having hypertension, although the 
veteran now contends that she never denied having 
hypertension.  A May 2000 private treatment note also shows a 
diagnosis of hypertension and states that the veteran was on 
no medication for her blood pressure.  At that time the 
veteran reported that she had hypertension during her 
pregnancy 25 years prior.  

According to the veteran, she was not diagnosed with diabetes 
until sometime around 2000.  A diagnosis of diabetes is first 
shown shortly after October 2000 when the veteran was noted 
as having hypoglycemia and further testing was performed.  

The veteran was afforded a VA examination in April 2006.  The 
claims file was reviewed by the examiner and a history 
obtained from the veteran.  The veteran reported a history of 
hypertension that developed during her pregnancy.  She 
relayed that she had treatment for hypertension in 1975.  
While the examiner could find no diagnosis of hypertension 
during service, he did note a few sporadic elevated blood 
pressure readings.  The veteran also reported a history of 
Type 2 diabetes discovered in 2000.  After examination, the 
examiner's diagnoses included: (1) Type 2 diabetes with 
neuropathy; and (2) hypertension with documented left 
ventricular hypertrophy and no evidence of coronary artery 
disease on examination.  The examiner opined that 
hypertension was not secondary to diabetes, and when asked to 
comment about the diagnoses, he stated that without better 
documentation he could not verify that the veteran's 
sustained hypertension existed prior to 1999, without resort 
to unfounded speculation.  

While isolated high blood pressure readings are shown during 
service, hypertension is not.  Medical records also do not 
show complaints and treatment for diabetes during service.  
At the time of the veteran's separation it was noted that she 
had a high level of medical fitness.  Diagnosed hypertension 
and diabetes are not shown in the year after the veteran's 
separation from service.  In fact, no treatment for either of 
these disabilities, including medication for control, is 
shown until more than 15 years after the veteran's service.  
The lack of treatment for hypertension and diabetes for so 
many years after service is not dispositive in this case, but 
it is strong evidence against a finding that the veteran has 
had either disability since service.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  

The Board finds it important that a VA examiner who was well 
aware of the elevated blood pressure readings reported during 
service still stated that he was unable to verify that the 
veteran's sustained hypertension existed prior to 1999.  
Notably, for VA purposes the term hypertension means that the 
diastolic blood pressure is predominantly 90mm, or greater.  
38 C.F.R. § 4.104, DC 7101, Note 1.  There is simply no 
competent medical evidence showing blood pressure readings 
prior to 1999 that are predominately in the range considered 
hypertensive for VA purposes.  Likewise, there is no 
diagnosis of hypertension shown in the medical evidence prior 
to 1999 and no current medical evidence linking the veteran's 
hypertension to her service, including her pregnancy during 
service.  

The only evidence linking hypertension and diabetes to the 
veteran's service are her own statements.  The veteran is 
competent to testify about observable symptoms, such as a 
tingling sensation and thirst while in service.  See 
38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 
(2007).  However, as a lay person without the appropriate 
medical training and expertise, she simply is not competent 
to provide a probative opinion on a medical matter, to 
include the diagnosis of a specific disability or the origins 
of a specific disability.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), (citing Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992)); see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  As to the 
veteran's statements about what she was told by medical 
professionals, hearsay medical evidence, as transmitted by a 
lay person, is not competent evidence because the connection 
between what a physician said and the lay person's account of 
what the physician purportedly said is simply too attenuated 
and inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

In summary, hypertension and diabetes are not shown during 
service or for many years thereafter and no medical 
professional has linked the veteran's hypertension and 
diabetes to her service.  

For all the reasons above, the Board finds that the 
preponderance of the competent evidence is against a finding 
of in-service hypertension and diabetes, hypertension and 
diabetes manifest to compensable degrees within one year 
after separation from service, continuity of symptomatology 
associated with hypertension and diabetes, and a nexus 
between the post-service diagnoses of hypertension and 
diabetes and service.  Thus, service connection is denied for 
these claimed disabilities, and the benefit-of-the-doubt rule 
is not for application.  See Gilbert, 1 Vet. App. at 55.  

B. Residuals of Cesarean Section

The veteran asserts that she has a scar as a result of a 
cesarean section performed during service.  She contends that 
she experiences an occasional throbbing sensation, pulling 
sensation and pain in the area of the scar.  Service 
treatment records show that the veteran had a cesarean 
section performed in July 1975 when she gave birth to her 
son.  

A private gynecological examination in January 2005 was 
reportedly normal.  The veteran was afforded a VA 
gynecological examination in April 2006.  The examining 
physician reported a normal postmenopausal gynecology 
examination.  A well healed lower mid-line incision extending 
from symphysis to umbilicus was noted.  The incision was 12 
cm. long and approximately 1 cm. wide at the base.  There was 
no keloid formation, defect beneath the incision, or other 
abnormality noted.  There was no tenderness to palpation.

While no other residuals of cesarean section are shown by the 
competent medical evidence of record, a 12 cm. by 1 cm. scar 
is shown.  As competent evidence supports a finding that it 
is as likely as not that the veteran has a scar as a result 
of a cesarean section performed during service, with 
reasonable doubt resolved in favor of the veteran, service 
connection for the scar is granted 

II. Increased Rating

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, in cases involving the 
assignment of an initial rating following the initial award 
of service connection, VA must address all evidence that was 
of record from the date of the filing of the claims on which 
service connection was granted (or from other applicable 
effective date).  Fenderson v. West, 12 Vet. App. 119, 
126-127 (1999).  The analysis in the following decision is 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This practice is known as "staged" ratings.  

The veteran's service-connected tension headaches are 
currently evaluated as 10 percent disabling under DC 8199-
8100.  Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the specific basis for the 
evaluation assigned.  In this case the 8199 code represents 
an unlisted neurological condition and/or convulsive 
disorder.  The additional code is shown after a hyphen.  
38 C.F.R. § 4.27 (2008).  Here, the veteran's service-
connected tension headaches are rated as analogues to 
migraines.  38 C.F.R. § 4.20.

According to 38 C.F.R. § 4.124a, DC 8100, a 50 percent 
evaluation is assigned for migraines with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  A 30 percent evaluation is 
assigned for migraines with characteristic prostrating 
attacks occurring on an average once a month over last 
several months.  A 10 percent evaluation is assigned for 
migraines with characteristic prostrating attacks averaging 
one in 2 months over last several months.  A noncompensable 
evaluation is assigned for migraines with less frequent 
attacks.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. at 55.

The veteran was afforded a VA neurological examination in 
April 2006.  The claims file was reviewed by the examiner and 
a history obtained from the veteran.  The veteran reported 
having had headaches for thirty-two years.  She stated the 
headaches occur about once a week and last about an hour, and 
she described them as sharp and throbbing pain, brought on by 
stress.  Her headaches were about the same intensity, 
duration, and frequency with no real aura.  Sometimes they 
were associated with periods of dizziness.  The veteran takes 
over-the-counter medications for relief.  She also reported 
that she misses about two days of work a month because of 
severe headaches.  She reportedly cannot drive if she has a 
real severe headache and accompanying dizziness.  After 
physical examination the diagnosis given by the examiner was 
tension headaches.  

At her April 2006 VA diabetes mellitus examination the 
veteran reported missing four days of work in the past year 
because of problems with headaches.  The examiner saw no 
reason for the veteran to not be able to continue to do work; 
however, he did note that the work should be sedentary and 
not terribly strenuous.  Notably, this opinion seems to be 
based on a combination of the veteran's service-connected 
tension headaches as well as other nonservice-connected 
disabilities.
 
In her July 2006 notice of disagreement, the veteran stated 
that she misses at least 2 days of work a month for severe 
headaches.  She also stated that she self medicates for her 
headaches and at other times waits for them to subside.  She 
describes the onset of her headaches as starting with dizzy 
spell and losing sight on one side of her face.

In an April 2007 letter, the veteran stated that she had 
monthly attacks of vertigo due to her high blood pressure and 
that she was out of work at least two days a week for 
dizziness.  In the veteran's May 2007 VA Form 9, she again 
relayed that she uses medication to control her headaches and 
added that some times she just endures the pain because she 
does not like sitting in the emergency room all night before 
she can be seen.  She reported losing 2 to 3 days from work a 
month and stated that at times all she can do is lie in bed 
and be quite.  She also relayed that she experiences attacks 
of vertigo 2 to 3 times a month and dizziness all the time.   

The Board is aware of the veteran's complaints of losing 
sight on one side of her face.  In this regard, the veteran 
reported problems with the left side of her face in August 
2000 and was diagnosed with left-sided Bell's Palsy.  Bell's 
palsy and the symptoms reported on the left side of her face 
are not considered part of her service-connected tension 
headaches and are not otherwise service connected.  These 
symptoms are not for consideration when determining the 
proper disability rating for tension headaches.  Likewise, 
the veteran's reports of vertigo are also not considered part 
of her service-connected tension headaches.  

The veteran's tension headaches are primarily manifested by 
sharp and throbbing headache pain occurring about once a week 
and lasting about an hour.  The symptoms reported by the 
veteran have not been described by medical professionals as 
prostrating attacks and prostrating attacks are not otherwise 
shown.  As characteristic prostrating attacks occurring on an 
average once a month over last several months are not shown, 
a schedular evaluation in excess of 10 percent based on an 
analogous rating to migraine headaches (DC 8100) is not 
warranted.  The Board has considered rating the veteran's 
tension headaches using different diagnostic codes but finds 
no appropriate diagnostic code that would result in a higher 
rating. 

The veteran is competent to report her symptoms.  To the 
extent that the veteran has asserted that she warrants more 
than a 10 percent evaluation, the Board finds that the 
preponderance of the evidence does not support her 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against an initial evaluation in 
excess of 10 percent for tension headaches, and there is no 
doubt to be resolved.  Gilbert, 1 Vet. App. at 55.  The Board 
finds no basis upon which to predicate assignment of 
"staged" ratings.  During the relevant period, the 
competent evidence does not show fluctuation in the severity 
of the veteran's headaches so that staged ratings would be 
appropriate.

When either a claimant or the evidence of record suggests 
that a schedular rating may be inadequate, the Board must 
specifically adjudicate the issue of whether referral for an 
extraschedular rating is warranted.  See Colayong v. West, 
12 Vet. App. 524, 536 (1999).  In this case, the veteran has 
reported missing work as a result of her tension headaches.  
As such, the Board must adjudicate the issue of whether 
referral for an extraschedular rating is warranted.  See id.; 
Barringer v. Peake, 22 Vet. App. 242 (2008).    

There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate.  Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  First, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability and the 
established criteria found in the rating schedule to 
determine whether the veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, 
the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id. at 
115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms 
include marked interference with employment and frequent 
periods of hospitalization).  If the factors of step two are 
found to exist, the third step is to refer the case to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for a determination whether, 
to accord justice, the claimant's disability picture requires 
the assignment of an extra-schedular rating.  Id. at 116.  

In this case, the veteran complains of headaches and the 
diagnostic code under which her disability is rated considers 
headache attacks.  Moreover, no hospitalizations for 
headaches are shown, and while the veteran has reported 
missing some work because of headaches (typically 2 days a 
month), the Board does not consider the reports of missed 
work to constitute marked interference with employment.  
Extra-schedular consideration is not appropriate in this 
case.  


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for a surgical scar as a 
result of a cesarean section is granted. 

Entitlement in an initial evaluation in excess of 10 percent 
for tension headaches is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


